Citation Nr: 0800642	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1970 to December1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in June 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the veteran withdrew his request for a 
hearing before the Board.  

Since the issuance of the supplemental statement of the case 
in April 2007, the veteran has submitted additional evidence 
and he has waived the right to have the evidence initially 
considered by the RO.   38 C.F.R. § 20.1304(c).

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

After a review of the record, the Board determines that 
further evidentiary development for the alleged in-service 
stressors is necessary.  Accordingly, under the duty to 
assist, 38 C.F.R. § 3.159, the claim is REMANDED for the 
following action.

1. Ask the veteran for more details about 
the "body count" he referred to in his 
letter of October 1971. 



2. Ask the U.S. Army and Joint Services 
Research Center (JSRRC) for the unit 
history and lessons learned, including 
any records of personnel assignments for 
helicopter gunners, for Headquarters and 
Headquarters 
Company of the 164th Combat Aviation 
Group at Can Tho, South Vietnam from 
August to October 1971 and from November 
to December 1971. 

Ask JSRRC to search for a report of a 
disturbance at the South Vietnamese Can 
Tho Detention Camp, during the period 
from October to November 1971, involving 
detainees, and the disturbance resulted 
in at least one U.S. casualty. 

Also ask JSRRC whether Bien Hoa was 
subjected to a mortar or a rocket attack 
on or about August 10, 1971. 

3. After the response from JSRRC, 
determine whether there is credible 
supporting evidence of any in-service 
stressor and, if there is credible 
supporting evidence of any in-service 
stressor, determine whether or not the 
evidence of record is sufficient to 
decide the claim without a medical 
examination or medical opinion.

4. After the above is completed, 
adjudicate the claim. If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


